Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 1 of 30 PagelD 1

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT |

MN wey bw Pleckeu } EE

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

t asco Louaky . C5e0 akkachnoAd)

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

for the Middie,

District of Fiar iho

Division

ee eee eee ae” SS a

CaseNo. = ¥:Q\-cy-ISS&-Mss7Tew

(to be filled in by the Clerk’s Office)

a2 i

Daye nevive Dati ek Sov gh

rime

\wcew Tuage Di Stvict Casset

y
eit eS ack

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

forma pauperis.

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

ot

Page | of 11

Fe
Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 2 of 30 PagelD 2

Dd ofead aor

 

 

Pa sce County Shao th APPS Co 5 t|y cis Nactcs AS. Aanlins,
av ‘ ky . at
ay rises \ Jann Dae. —) j Jovy D&e m~2 4 bral J ?.

 

Macdhe\le 4 ad. i. Dr roots also Parot. =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 3 of 30 PagelD 3

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name Maclon lessie BMacket
All other names by which
you have been known: WV | Be
“° ID Number SAKA
Current Institution Lawd O Lakes doxentiaa $f a ty
Address Qdilol Cenkeal Bude
Land B Levies ‘Florida ‘ ~AY\>. an
Citv State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)

listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

 

Defendant No. 1

 

 

 

 

 

 

Name Vas Lo Counks

Job or Title (if known) hos nwky

Shield Number deus Viasat

Employer Sale at Y¥\ ary \ >

Address Mos Ciikizen Deine
Meus ork Didney Flor idee 24654"

. Citv State Zip Code

MH Individual capacity Official capacity

Defendant No. 2

 

 

 

 

 

 

Name asco Corsockyy S\o.et ef Mfirco.
Job or Title (if known) Met: Le.
Shield Number auwy Mueed
Employer Pasts Cou wnt
Address Aad Crikitonw Driue,
i ~e Bi Vierida 3416 84"
Citv State Zip Code

Individual capacity official capacity

 

Page’S f 11
Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 4 of 30 PagelD 4

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

il. — Basis for Jurisdiction

Cheis Macca
Awe ot &&

 

daw kusud
Nasco Coro sna,
isd Cian Delve

 

Moss Yorke TWacdners Fisetda ** 45 vo
City

« State Zip Code |
Individual capacity A official capacity

5 . Yao S

 

 

Ma pac / tosok Sosvices Pusreas Adwint steatel
dow Knows

“Pas te County Shor bes MRL: Cel
dish Cantea Bid.

Lewd. NS Laltes Vlestda 24. ani”
City State Zip Code

Mi Individual capacity mM Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of —
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply):

[_] Federal officials (a Bivens claim)

(yf State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured b}
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what

federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
Ce NA Pre aor ayy os¥ PAGS Lo, Means ustiFul and Malicieus Viale
ot 2 Avnrectoranrs \ y NV yNy YX. XW. ond XIV GH.

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

-officials?

Page4 of

 
Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 5 of 30 PagelD 5

) ote ada No. S

 

 

 

 

 

 

 

 

 

 

Nama —_sAzeiseli

Jelo se Title. Caokain

Shield Nowber don't kyo :

E wnoleyec Pasce Counbs Show tt’. Sir, ,

AddnreSS Qale) Contral Rlud. |
Last Slaves _Flsride "S4o at

 

 

 

Doendanrs Nea. la

 

Nao. " aha Dare = |

 

eb ar litle. Jail dLossiny Cot the Sov cefecanced. “Beean Veusn)

 

 

Sh alA Nowe dows Vaored

 

 

 

Emaloyor Pasta Cauviky Show's ots co.
hddeo Ss ania Cewkwal Rwde
Last © Laves — Flesidan “Ade 3N"

 

 

 

Deteartenk Na.

 

. . at
Nason a lal Wee. 7 aX

 

 

TNs me Viklo 4 Bt+he Jott rofeca “Ge “Xi “y

Shed Nesoninal dew hinous | ;

 

Emalay “Paseh Louwy Aho ffs APs <0

 

Land SN LevesS Yleatde 341.371"

 

 

 

 

 

 

 

 

 
Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 6 of 30 PagelD 6

Dekondanr No. & _

 

 

Nlawe. P. Maskhe \bo

 

“Tals ac T4lo. 4S ote

 

Shi ald Nitanlye c dant Kirov

 

 

E mW a ls \y 2c “Pas Cw County She witht s aft 12.

 

 

 

Addwe SS AAA Comdreak Blue

 

Land NLaves Flarida 3du31"

 

 

D ot escrtoas New Q

 

lean 2 Cra

 

t
Anh ne ele jail doouby

 

 

 

 

Shiela Nuwnhes dow't Kanened

 

 

 

 

Em Q lasyo c Pu gees Cissntvh Shoe hl S atl ice.
Addco SS _Abis\ Control Alda
Land RL aVos Vlaride “3463'1"

 

 

 

Dek ean dean Nes. i b

 

Neanne C. Diet mot

 

‘Je war litle 4 ceil de puskst

 

AW old Nasvmbnot day's Vacs

 

 

Employes Pastic Count Shor i Gls affico.
Addre ss QaIM Cowra, Plude

 

 

 

Lawd S ) om Vi Oe Se ¥ierida Aue st

 

 

 

 

 

 

 
Cage 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 7 of 30 PagelD 7

Dofond owt Nos \\

 

Name. Pecer

 

 

Velo oc +itlo jal deouty Gass sou)
Aine la N vynloo don'ts knous

 

 

 

 

Em oloyer Pa see Corset Shoe it's attica
Address Asin Cawteal Bhd.
Land N Loves Flaw de. “34431

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 8:21-cv-01556-MSS-TGW Document 1 Filed 06/28/21 Page 8 of 30 PagelD 8. |

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color :
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of -
federal law. Attach additional pages if needed.

“Tha, Retendautks ave yor all Fimes manvionc’d Sneotebvaudt this

Campeiats chiang Usaind QUNAT Enh aWended. te +hem loy
whe Seka ot Florida.

 

Il. Prisoner Status

a whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee
Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

OOdd

Convicted and sentenced federal prisoner

ia Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

AX Lawd 8S Lakes datention Fake ary Tra Rrave boo

\acaxien«

 

 

Pash 11
Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 9 of 30 PagelD 9
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving rise to your claim(s) occur?

Wea. Abs AA- AN’, “Thuts. Ob- /d°A\ 4 and rie dioeteal .

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
, Was anyone else involved? Who else saw what happened?)

Defendants % “~Tohn Dae" Vand Journ Dae —A— Bath Defendants
are am@gloiees sf Doandanky Pasco County, in Datendav Paseo County
Shracifl's aff fee, undor Defendants Nacen jy denkins, and Siniseli at
Land N Lakas detentian facitiky s udhich 13 oguip god With ulded surveillneb_
Camecas 5 as jail daputies Caf tha. sunt zommowl Cofarentod “Gtoen Team hy the
derwineads hold at seidfaciliiy) and on \deA. isO4ala Seo attached pages) |

‘ J {

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Shotinass sf hreakh—uith Savace abdaminal parw— ustth Servlet @ headache
AML the Paints have decumenbed Neatk issucs but Delendants “Yaha |
Dae” and “Tbh Dee” dented ma. access tos malfzal and the medicedl
deg. crating RAS SanS far\ Aw Anbows- ud AN She raguesk presembed o Also,
ene Planch sutfer Coniasing Dain Wi +he neck and Racic, which Had
matical tkeaukmant/ Fase once is Posen’ gion a Avec-nax~Covoatet Tylenal
fae ma pacied of sovtan CD deyS4 No X-rays, vs Specialist Can sultationy eke,
Said 1y kool was nat prosideds

VI. ‘Relief
|

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Declaca eno vi Air 5 QvivalaszeaS; WAMUNES dubies » and abli gations of nd
®aeViad - Lasue an avheo enjoining Fhe Dofendants Sean IWigasings jar
Weiney » — Lowa uariiis/ URSA Mao, Waiwhi ke . Ardee tha Defendanks +4
Vayl Asanwmal lpsri¥ive /eongen savory dama ged de She, &Mose of #a,ov0e
get Valamiany Hat Canstituria va\ Visleakian yees Louw yand Acdec ang
Ruwdhaar Caliah +node Maree Cauet dean ade grsc be and. Necesset $6 CisveAlng.

 

uUlsvak oAS.

Page of 11

 
Casé¢ 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 10 of 30 PagelD 10

tacks Cost

oy AQprart « Il: 3a AN, said Defendants 3 along miith «a gagulo af

 

Sad Dea fSenteauts’ Camvades y Stormy inte the portion ot tho.

 

jeu thet Ts Used ta exXeaste pretrial deatentian ot Map len

 

. ; Aan, ° At ° ° e
Plac ler sheceinatter Plait lt y udhererW Nd hot, nor distut—

 

a
wRR ' a
Lovo. anni & Seyi Ng } wer Aan mudonn! Ger on We araundl 5

hance» nor breach sf the Peace is tranipining , Yelling and

 

at +he. Phere o\ derciWeeS urlhom ate all presently Ppoaccably

 

existing, ak serd lo Larion | the only breach of tho Pouce. trans—

 

Diring aX Bath \aca¥ian ank Sime. is Parparvutked by said Dofendants
T yt t

 

: . 3 . e
And Said Vakendad®S comcadeS ute Samo. ato. APmed uth

 

Vrearm leWing Weapons that ave held at cha Woody posit on

 

 

andr are aimed at Various peatrial dakaia Bed, including, two Plain—

MAD op WoMmeay Pad rods bo QrePethny Manat AF Whe. alereseid

+i¥h , LuSly & cloes AST eviace. ny Aca a\ Limenk Beak +nCacck- “18 any |

 

____demuiies esmbars Vou. afeveaatis lacasinna wit thor hands balled

 

inks Finks, yoces tuistos inka Anarls y and pestsrad. “wie

 

 

Creuches 69 if coma te PALO. @ The. Plein HEE 15 net a Cite Bn,

Ast vesidan’ 5, ot the, Sracke. at hack Ag, bist the Dok, nden¥S to,

 

Fis present CcaWh 2. oy acVian Gre Citizens Ire. sideots af the.

 

Shake ay Flor’ Ae

 

 

AY sna. Aieme sk “no olere said loa Wig ec sack envy +a. Plein

 

i ht ts Quecoerlo\yh Sitting as Pronk of the tallee dewice y thea’ 19

akPiyve\ +e ve utall, dsina lageal Casaarch ana the VWainill 75
7 J ~—ws

 

Aa Aiadnoscd. bi “wanker \naal ten atalessinnals as aufforing

 

PYSD and dearessinaA , bic Subs oquert yo *Ahe ahoc\ Sp em
t e

 

a
Gi

 

Said awk +o ‘Rein et heain avrotis

 

are atk 1 SOUT O. ADAG wnt nat Dain — Soriete. Weadeclhe.,

\a

a Shav+ ness of

 

 

 

 

 
Cas@ 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 11 of 30 PagelD 11

Leeks Lemak-)

Nadec rales; the Matwit! is com palled (Mi ax armis) +a lev

 

 

Prana. an Yoo. Filthy» hackeria Inlosted ) Hoot hy Ye Incaming

jail dAapuriess Next, Defensanr * Toho Doo! =) apaczech the,

 

Plat arith and Aamand thee We Paintitt pur A+Ahe Plat obibt's Pace

 

 

 

 

ato dao Floor cmt Ale Plointt coghy by mM Nakina, Known the,
i

 

ovore guid ealkh Valeted Symptoms ta Defendant “Salm be. —

 

Fondest Wath Waa —\ damand snot Ane. Platntifl glace tho
PlaiakiSe'S lnawds. lbalniod tho Plotaditt's beck thon albftw hand=

 

n ’ ae ow
cull casyeat ays an Mao Peindkit? and enocaatter John Dae —

 

{ Wha. lis acm +a Loony Mena *\ne Plai ny 1's lhoad Ma

 

 

y ao bow ~ 4 ’
Plain exSarhy Ao *tacta dua Vlad ni tts faco. anko the Sloot ,
v

Who prasivte Ream such gushing Qlace substantial Strain an
¥ e 7 v

 

tho “Pataki ke's Wacko The lseadian Where Khasea artands

 

+ cans Pita as aopsigpad usitln Uides Sut weillance LametaS also,
CG Tey 7 F

 

lookin Dalam dawrs Jona Dae —\ aud * Toa Mo —A ata WSGOTL NS

 

 

Tro dad Camata davices, S6 thet videa Sus eillance ootago
v d

Sheuld low avatlalaie_ An eakina = Vac aide nce in the prosant—

 

CeasSa of ack Laie

 

Next, Dafen dan Tol Doo —a approach +ho Plain-

 

 

HE demendng tak tha. Pleiekfh roll-up auto a sitting par

sitiawW As khwak *+ha Phat avi ¥? Gan ba adssiStad toa a standing,

 

 

Oadsitran \ bacasse the aterasaiad hand cutt Pastraivts Cemain
* 7

allixed , and the Plainstht make knousa to Defendant “Toho

 

 

Nee — 2 tha afase said Syon plans sak Aha Plaintiff fs ax

PAriaNnciAg 4 and ha addad Sy Mak ann oF wsmnlness in the

 

ae.

 

Plant ee's Laas 5k Dobenkant “Sena Doe —a& ta Spend by

A

 

 

\ Drath ragsestiog medical Servites, 10 fess ensc. de _ |

 
Casé¢ 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 12 of 30 PagelD 12

LacXsS Cooned

pulling tha Plaintit +o a standing positions with tha assist—

 

AWC at Defendant Tala Dae —i } iho Arriva during +he

 

Pataki b's Aialoasca with Dedendank “Tana Doe —& yand dis~
wd ae

 

foqgack the Vaind i's Paayast fort medical attention - then,
oa ' }

 

 

Delenlanks Tea Doe. —\ ead Jana Dee a basin to forcibly

4n.Ke, x*he Plaranridt An xhe Cecreavian leoca¥ien awd Uvtle

 

hazag pulled aha Parner LE ask . So are yall just gonna dang

 

aw e . Vaw a\
Meo Medical koookma nt, uShtcl im ro ply Dafendants “Jon Doe —

 

| and Town Dee! —Q push the Vaiwk RE 's haad tousard +ho-

 

acosad 4 ultile Simultancosly paling ho. Rainilfts arms nan
ad 7 ¥

 

 

Upiacdt ace all ube campalling Cnt ok armis) the Plaintiff +o
v y + rd

eontiave uralliad yaad thease ervventsS trans Pie while Abe
ast

 

Pe tis hands Camaia cubed bakad the Plinktt's ‘hack antl

 

uSlhae a awa Weiard$ Lawak possi bh psc acy ackwal / imminent

 

Hvac’ Ab and Many am any Halsoay OT or bpechy 2° Such pushing

 

ame psihag acks af thea. DefendankS can only ha intanded -bo

 

Carts eo Pais iscesstac | ta urr| +a +ha Phatat7 ee yood Sync such

 

lathes. Qachattakak aaacasSh sha Plast cantiau sus apd
yt t a

 

substaakial RAIN ia the War aktTet's back and na cK wena has

 

 

oSfacted tha Platt daseit+e makina Known such matters
} ; >

tm tne medical dawt. pacsond no physi cal evaminakioh x
i ¢ F +

 

a

fall erce has baad canducteA, and na. Pharati tt jc Joft +o
t¢

 

author Such Pott udrnest and Madical broakmonh.

 

Asth Do8andawtS **Toha Doo ‘— avd “Youn Dow2' A

 

ate usthoauk aya Nes ens at have, Sucin Hamat ag s eavarad)

 

 

Ptass anal Fo conceal Wart idantt ty y bud era Dlaind’ eo
}

Rygtassly ASK Said Datasdands Meo Mrete Named yok, Nach wr

 

Le

 

 

 

 

 

 
Cas¢ 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 13 of 30 PagelD 13

t ocks £ Cant >)

Bb ee

Dalandanie Pe spoad +a such Caquest DeSandanks Ashn DSe.

 

—| am “Tyce Dao — QD han Lampal iw ary at mis) Aha Pla a hth

 

ta Atk aa Koo Ni Wig, hackecwa inbasiod Floor ob the rocteution
ty 7

 

 

lacaxyian Conk hackeciar Svap Shand sanck wat JS Nok made

Available Vn out atk Land nw Lakes 4s ince Plot ade and in WIS

 

Qrosanke COVUTD~ 14% aca unkisa avpasuta +h fv, and bhactaria
}

 

1S ae Vaceuk 1a asa ake seme) and lead. +h aw Pleat i et +have wih

 

Auk Thansit ving hamsalvas j AGT alarbing Aha Madi cal dapar mente
VT 4 =F

 

 

Stothing Qaecsans Pagacding tha aYsrasaia Symptoms +ha
=F 7 —y }

Plaimr et oMoacienea « A rafusal to Summanr madi ca\ stato

 

Choa¥a as eshte kn eke | Veo pt +he Plat ttt, ah aw adysre—

 

Satan ater Dasandants Yona Doe’ —) and "Teh Vea a

 

fare govtrata agai nr the Plain’ t\ CCQewk O. oe TSK to abe \ele/

 

 

mb OF AR Void W, and hy the Wastile cuviranment box
’ f

4usaain staff ~raW-darkuinens Khak plai wy ewist+ ar Daf anda

 

Pasco Coundy's Lewd N Laos detonation Pactithy Said dur eat
4

 

“3 copab\a a& Naparvition.

 

a) Dafendanrs 2 ° (oar avd Maesha\\s —— “The fndosr temd-

 

 

ak Defecdank Pasco Casnryts Land bo Lakes dortontion facility

4s willfully and malicisssly} gore Crus ava Uausvally CON

 

 

hares mast af the sratling Qocsons Woot sweaters
| 3-4 d

lana Sleadad swieks L imckes XS +n fomain cour bur the
™ ~

 

Mat hald. Prakeial dakainad ata nat Prsutdad usith Siwaehels,
\ j

 

agt lev Sleavad AbWivks ynoc yackaks y and ask aan an

 

Volocaniey +o Kare Ledeen 4 50 ie 1S Claat Wek ‘ha eold
t

 

climakve is lod intent agd dastan to craave Uncambertalsle.

 

liatng can ditians For the ote trial dartained Men and ony
«J v

 

3

 

 

 

 

 
Cas@¢ 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 14 of 30 PagelD 14

Thue Sey Abe idea\ j at apo rox » WAN Awe, Plain kl atompt +o

 

° oO ~ a G «
Deraarek 2 Arievance torm, thay sack administrative Comedy
‘ Sf o *

 

Por said coid temge Conditions (Sao Exhibit "A' 2), +2 De-
td f

 

 

$e wdack Cart las walk the Platntife ishbat the Qt icllance is
t a

Cloak , and +a Plinth make, \enousn +o Dafondant faay that

 

te eancarn ha. Uncansonably ceoid Sadoor tame 5 thon Deten-
¥ {—_

 

 

dank Gay fakisio -~An QES6aSs sata grievance. Yarn (Sra {a-) and.

&SsSack Aine’ AL Vlainyl& musk usaik Sar Detan dank Marshella

 

> «
4a do Win vowads and Prasanky it ta Macstel\\s yor HLSCeSSing,
*

 

nok with stenMng 5 Hrak AN Wo Yor welt eroressed eyMaNlaneo-

 

 

aslicy VS usithestr any Stiqulakiaa Shek « qrievance farm
t + | v oJ

muss loo pees anved ~AaA a gparticsl at ert dapuby Pee piecassing
v AT

 

2

@y o
Sard cold Xan. isste 1S aXxacerhaved by Pakuent ag iwrto such
J

 

¢

cald tamp-. enuicanmean’ from Aue sve hour Caecreatita Me,
y

 

milkich -eanspira at tha hot and muagy alt doad tamp-) oS

 

viol aS taxkurmngy 4m Such Cala cape ottet eviring the,

 

aheeeh Shmadec, Because Vk subjeck wo Plaiahdfl to oxtrome
v vs

 

 

tongs change udhich 1S Known ka cause. cold/flu/onosmenia ,
y onl v

 

aad quite Poss ely aven Cove d= (4, Naess ’ wiveve ley Ihe
Dp ¥ v 4

abysica acdmont effecting tho Plaintit adular suly effect

 

Ha Pai nkilf's Tua Axvstem and tha Warnkikl lene conics

 

 

attertod lag flu WOnavmania, of CAVTD—1IO casld prove faral +o
¥ ¥ F

+h YN nk hh =

 

AX ADOC SK. atm Deolanwdant Marshel\e enter he aed

 

 

and *ikoe Plat adit Sapreacy Dele nrdaude Marshe\la ~*a grasenl-

 

+ a aXeacasarid BO aME Ce. (sac TAD Aut Deteadan’ Marshalls

makssa ra ace aly ond, QCeLesd Sat a “a Pav atc, Volendam
‘ a

 

yo
\4

 

 

 

 
Casé

8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 15 of 30 PagelD 15

CackS icant

Naecsthholla Jalsely premise hot he ustl poturn later Tathe day
t Xv

 

’

ee Aaal usivt. ca tows Defendant Marshelle Nariat rokue th

 

 

Datanlanks Leary awd. Narsrells act wsillfolly » maliciously, and

eo\lusiuald +o achitramih malo tha apie veanco erecedvte.
t ¥ "

 

Unawarctabla 40 -ina Vainst Fl anh in accompl ishing Such

 

seid Datanlewks collusively continue ne. cold teas. isSUR

 

+ hyo i « > @ =f
Daceausa *Ware To AG leaitimate. eyo +a daiying, Awe Pletndivh

 

actass ¥e “ha goiavancd pr Dcedsra., oat +o maintaining a
ad

 

trual and Wi Soul Cold WwAeat Xai. 1+ Ts eniidank thet the

 

aim Bt seid Dakandtanks 45 unit woe

 

A) Detendant 2 Matmec — dn Foi. , Bia-H-aly ot 4255"

 

AM + xo “Plaintret Aapoalk udctl Deron dant Dirt wat +a bo gees
q v

 

See CS) arietanck Jooms ond Dertkendowk DMitmer ask She, Plai n—
wd

 

4iPf uslak Lansid Ahe GQoievancesS Canceta, +yhan +ha Plaine
4 7

 

i fh maka \onausaw +a Deladant’ Wilmer that AW atietancas

 

Caoncarcth Yha avawtsS that Keansdira ov \dad . } bk -24-al, and

 

Gavel @ Aa Dla diag at handest} restraiwts on the Plointift usher

 

+he Plaimattl daas net onsa an actu imminent ~thraatk ta any

 

Man, Noe woeMaN, er BeEl5oeND 9 NOV Property 4nd wWharea the
v e J Tv

 

Warnete deas nek pacpakr are. aay Manvel of braach of the

 

Poaca Ushio Canssitske Ru\sa ‘Iwiori sonmont 5 ~\e denying the
= J

 

Par t7® of access te Madical Gace } ho. avactian of a search

 

fn rakaliavian foo Filing grievances? tha willful and malicious scat
“ é

 

tering of the Vaintiit's halenaings all aver the call so that the
a —}-—--3

 

Maint te ‘4s Compalled 4s clean wp seid call yi-we Loread labes

 

USen +ha Plant T's return +o Salad cell) and tho pusvivia of
4 7 t <—S

 

my head and pulling of my arms te. a mannel +hot strata my

 

\S

 

 

 

 
Cas@ 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 16 of 30 PagelD 16

Packs Cowra)

Nace and \acld « Datendant’ Witte er fa ply bal assorVing s None

 

aot those tha ata, a Miaviealal en « i daooulat can place. tostraints

 

4 “4 os
ayn Yau any dime usa Seal the waowk te Datandank Dittmer

 

CokuSa. xe tandlel the avlaevance farms +a the Vai ait making
~“T ? A

 

cd miniSke oxi U @ Cartland J eaonady uviatleatlabla. ta +he Plaintiff.

 

Dalen dant Dit met paftusa. +o rendoar the an avan ca_ Por ms

 

+64 the Painti fe Sa Order +0 Cover-up the Jawsless Nass wl

 

 

uhich Defendany Dittmer's comrades ech, including Ae
a es

wy

hattoey thet Dotendants John Dae'—\ and “Jann Doe’ —&
z

 

 

v

Perpatrabe aga s* the. Plaintitt and unduly Xtal impunity)

ta said Camtades hacavia most jatl and prison Staffers hava
wT {

 

knawled qo thet the Counts Saqguive, wrlhaustron af the cor Fava NOR
oD

 

0

 

Dracedvra prioe +o hearing claims and that Ay refusiney +o
v v aT + 7

 

Pandec arrvellance Toems, ac Sthes usise frustoaing atielane @
~~ ¥ at od

attacks | THiS made ooasiinle, rot Alo Counts usill nxt addce ss
7 v

 

Hoe moriks oF Such claims , whichthen -ha claims ao complevaly
7 TF tT

 

unhuard y and Sucln 4s Pracumalnly de. interns at Datendaud V~

 

 

mor ta todo Sing the ag ieMande Faewn S? Maleficia naw delant
ade A Z

° ~ « an sy
Pamanaca. IMpuNiba sor ImgsntlaS Continuum atte cium sr lonsatp
‘ é Cc

 

Waliaauondt CEwil daods Auaghs Ast 40 fewnain wapunrs had and.
ay J ¥

 

imMpuatty ehLo ads eanttosal incitement ko us ee Rgdoing - 4 Coke
1 J

 

is) There has been other instances wdIWet a. DoSendent

 

 

Ditimae and okhar jei\ daputias tekuse +e give +h Pleinviee-

ae ela AC vet AAS and. x*na VV ariel has ese nassod bras
= q

 

Man ukenr aca held acexscal dakainadr attenpt +a sor

 

- oO
fF Lakemca_ farms Yraan auch dawotias usheralm tha same

 

 

Mawar of cafcsal Yeansatra.y Which euinceS a Custom of

Ib

 

 

 

 

 

 
Caséd

8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 17 of 30 PagelD 17

facts Crank.)

AMevance Dtacedsye Seusyeaki on pend auch 4 Systemetic. qon=
J T

 

+inving seoves —un Sar Rorrated te extend ia) bisn\g y adinich aatfocds
> yy ¥

 

1 47

cankinuedl nw yaw ny ~n use PARAS Noy 5 Ch aert a a Systom of

 

 

\eutlessnoss Uwich establish COnnuing actual hewn Mine threat

4b the Patavtt'ts tte /Itabe

 

4) Defendants 2 Perer and Marshelle —— Jn bS+i7- al,

 

: o ‘ ep wW
ay appret. WIS AM during uhat 15 refacancad “unttearm evchange
re ma) 7

 

DeFendanr Pate Aheanus ho uncform toaatd the Plaintitts head

 

 

ara iith+torce. ond BGare rion | Uhh Cause. tha Plataktft +. pub
Vd

 

tha. MWatnttll hand Ta the path of the flying umtorm and When
t } =f

said Unitarny make. Cantack uth -rhe Platwtifl's hand the Qants

 

lan at said unilsrm Yaravel and the Asthom oh Said pants lec

 

it tho Plaintiff's cight ayo Utth a wislant foooina/ Snape na

 

 

Motkian, thace afet . Wisien mM said ay a, hoceme blurred and a,
- a

 

Lantinnna pcassule Woo ak pat devaloy Sn Said VY) auch thre sing
CF € YT J F ~—

 

CVacuxe ra A Dakhata whara Slmuost cucty unttor M arvcha ig
U t |

DeSeandant Vorat vsas Are siVias Vie lawrly and usith Far ew, the

 

Uniform *ouwerd Sra Plat nk t's head efoe. During +he. afdro—

 

 

goth DSP Al daw awl xime = nan hald aratrial datained ) thet
N v

 

TS Steading tA Vino mlncad of the Paieditl, Sarak ko Dofandany

Para reagan Xing *he mannet sf ikich Wefendack’ Pareaw *heraws
wv wd

 

he waiermn at int and in Copy Dafendoant Pasat scott at We

 

at
dakar Saying New +fana UN Awe 74 farlhat

 

 

Tha Plaiekid® put in a Coguert to the modical Apr
t 4} ¥

far 2ansulkabian Cece AIAG *We blur and Rain in Aino Plaintiff's
a = t

 

Cervo vwihiclh Aes aly m Wirse Meraly rescriba. AVar—+he—
1 +

 

coauvnker cylona\ wk after Soone kino. ao Aitferaay nutsa Speald

 

15

 

 

 

 

 

 

 

 

 
Cas¢ 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 18 of 30 PagelD 18

Wen wes Léaat -)

Lt +tKho Platina f-h 26 Vinausladar ney Aha She take noice. af

 

tadnass in the Platatitt's aM and & Ssa0¥ing, tahek she believe.

 

 

{4 40 stom fram an oN. ira ction 3 uslicl priat 4a the aferasuid

ancounkert with Defendent Parerw there 13 ne hlurrad UrsTON |

 

 

a e oft '
nor tednass 5 NON Pain yn the Pla sndit t's NCR y and Sub saqueatly

the Plarntiet is put an some Maniar bf ena +coavmant, thet

 

o 2 6 . ia
iS administered ak loth the Morning and eaning Madicatian

 

fine Far a Fone ot at least sSarvten days and *khe nurse. that

 

Prasaiina. Suc aye yreakonawnte Assay Aart Kha Plaiabi ft usil

 

ae

Mo Scheduled ee noe Saaw lou hea pret Aas hut +a the duve

 

ak xo Prasaek Camplalny such aggsinrmante has nat transpired.
E 8 Z

 

we Ploiakiet Qvasunk a ariavance., by Means sf the tablet

 

oe a e 0
daWwile, AA Aha makket and Such aviewance ‘is refecancaod hy

 

AF Aw SsARRAAR.,

 

An oe alooue 4hea Ax day By Tunes Apal, Defendant Mar—

 

sella unduly Canca\ Ane avore said 4 MaNance ASS aoti na the

 

*

VAS Sno, a

 

an

 cewkeckad Moadical and Abe y adwiced me You ware

 

AMagwd Yor Ysor Complain’ of injury amd claaraXd ase eo
tad Lape not lainvw obpsontad lowy ‘+Wna Niodwal svath,

 

Mau nave not Suna rea ld anata anodical alulun Staca
as/aifal. LD hauwa pac sonally usalKeb *Ahncavglr Mast

 

heusiag UATE Saevarcl Fimes and hava naar haan
mAdoassod ateck Your Leon gets At Bd iWjyseye se You

 

Paes, ho BAMGIsaal moMtual’ artesian submit avornal
Malical Ragweed}. Ta addition 5 aa estas Ato Roe

 

¥eanod. de WE. Wasstle. Jeusark inunsves « Yas! AcloManct

tS Pajoarkod aS Vanuw Rosa Ae sSing You a tlaan

 

aiken dea’ anak wis letra. Yast CowStitukl aval digits

 

 

haaia 5 xo. Rei ok CE has aowa Ay Os PS 4 eyo Salta. aaali PAN wy

xhe. vndtia oF both Waraing and ervaainta waditakidA Vine ‘ey & miter
—_ cud

 

fetisen. BE Savan CT censeeotiva days 4 Wis, ko otova Sat A

 

\8

 

 

 

 
Cas¢ 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 19 of 30 PagelD 19

fo e¥s las need

ASSarkiand an iajued ase hatna dhsar wad by the Madrca) sta

 

fs False gand whoa the Plat be ee prasank & maeal Reguast—
a” r Q

 

thar Mako noun the Tssuee, and +ho ser vinent Sack §

 

Sucrpundine the issue.) + isn nocessanYy or a} lds ste tb
a 7

 

shouldn't+ ho necessarrvato continue prasaitbert3 on af repasl
C ;

 

Mahitel Paauest. Further, Vhoare Ts nb SBpule* on An and
d Z ,

Far mnal polirs/poocedsce. trek Delendaat Macshelld mush bo

 

“ 3% ~ ec a *
AlAvassad about a Comolaiae or ingsry prous, is elosrthat
; 3 § 3

 

 

Dfentank Marshalle< Eaancellakion of tho, PMabnat tts ap (a

aio. is ethiteacy, aecdarceawa te unduly extond Tongsarhy
ty 7 , € ?

 

TA Parez y iiihtoln aff ae dS incitement +4 Parav tO Cn AGL,

 

Wrarvg doing and crasta a4 Datenvial Tor fepet tian of
v a , +

 

Sieilat conduct ar atlaW Usarsrte

 

“Ded andant- Narshellas Cancly sid that, “ Daguty Parats

 

dasstag You a claan unloranr doos nok vinlata, vost 2ondtitu Yon
wT ¥

 

al CLO\nTS . iS most yaad An hat Votan dant Navs halle, Sham
oo F we

 

15 SupOosed *S ba a cansaruatae af +o Poacas mrd OG
tt

 

at Di - ~~
thac nok ws LEN 7 a® ova Ai No, Laws CUSTOR) at Daw } Lantit
2 = o

 

€

dean Ve prapet Anat ona o8 Wis comrades Soracs T¥2ms ay tha
U v

 

Plarodi hh Se autdaneeS het shomad Wad! Ay st Law|

 

CAs¥ DAN 4hnra Dakandares AAA and ace Gpoan, Tha PlatutHe
T ¥

 

oe ! c \
AteSany 4 @pianiahie Vac Comody te Daton Aavrb Mar shalla's
t VS C

 

Cancellation Of *ha. adhoc aciavanee hut no raphy / rae ponsQ

 

. .
issue. Daten dane “Parez stil appo st tor tha uni form

 

etna ios ont Dakandkant Parat still Comsianw 2 LO
3

 

Mineo ud uAaren s Arse 1 Ney Said +imes.
Ww

 

 

8) Dalan dant 2 Steisalt Ysa Qeeson atatting

 

14

 

 

 

 

 

 
Cas¢ 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 20 of 30 PagelD 20

Pea e*S Coan.)

Defendant Paseo Cou aty’s Lact D Lakes Wiventian facility

 

?
iw Supeoc Ab soca La Pee eva). tS Caekeat nN, and ts areasanit-
+ + i & 7 Z

 

 

vhestohasy the aferasaid Storming af tho Brent bod lseatian
as

 

. N .
and. ak Ano. Cons San of Hoo degukias hostile and Agata ss—
3

 

Te Alesputas scSd Brau bd, when the men hold pratsial
Tyo ?

dateinad ate Comdelled fo raxkutn te and ha laced Pro tal Is,

 

Defendant Sirisali yell and scream o Brotanity Tntested

 

SPaach (i is customary ace. av Set Land ObLawaes Aadarwk an

 

 

Vactliky for a damuidcss te stavd in the, pod yalRnes  ptotaarhs
T © v % Zs a

SeacWad +iwade a ascantially breaching Ane. Peaca awd COT
t 7 r Ww

 

WIS® etincing absaance. oh po Weccin NalTcwn) = During Sucln ite
a \ nd

 

? akamdatk Sieriscli aSSaeb the Aho Aecidanks of tha d ay

 

+eanSote@ ak Wis perder and Yak ho Ardat tein rashan8d +o

 

w

 

eo. - Vs . 2 T *
InmakxyesS usrixias GtiausncaS, vot Leaping —.D. use st bands,
fe 7 wT

 

wlaatiog uailacons usd thao legs aftha. pants rolled LO and
J FH

 

Bther mattetc that do sok Concern aol broach of tho Pracd

Net day actual /fmniaant threat +4 anf mans Womans Parson ,
\ 7 F

 

ar Hea oarty , ullay cn Deolandawt Siriseal? a S50, +hatk SuLh
J C vs

 

 

moktercs avince Sema lass sf Canteol 52h Sine mark af daputi aS,

 

D\let the faciViag ank thet Dafendant Sieiselt twhand +a $2.0

 

back control bil e.net Means Nace sSSary e Defendant Nirisel?
T

alsa asSeck nowsle oye. at Inmates bce Ying ewe Crag: act

 

v

’ & Wo cv ei...
& eech arrac ber conclido. by assactiny { ther's wher

 

 

fal whawy Xo AN yal ao wa\nao. and ds i+ .

Delendant Sieisali furthers bast of having many resasread
7 ¥ A ¥

 

ay Wis disposal ank say novi thet CoveD—-!4 iS BMee he sill
t T

 

ibaa \\d Wat Such w Paseuectes +o suhbfuqeye thee davatiwow po y—
t SJ uu

 

Qo

 

 

 
Casg@ 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 21 of 30 PagelD 21

? é
Faces leant.)

‘ ° \e . o ~~ ) 4 d + ad 6 - »
ulation +o his WWNINS » han, 2Te nda Siriseli agaln Man an

 

the, useitinn af arieuancad and. ao an +o brag ef having cleared
TF A” f wT wT

 

dur Many isslakien calls ae thet they can he usSuch te held such
f

 

 

Aistavacad dekmaaaS i Detendant Sirisol? sJurther » hzast of

 

e : . ‘ p ® ‘ o |
hating hea doing the aforesaid things tot a lone times al hit be
Ss vd a

the Platatifh and sther detained mea were still at the Pecreution

 

nroce Incakiad\ ena St the Present deputies yell a speech that
t t f :

 

 

2 an . . 2 °
include My Canta Cie Dafendantd Sirisctid is fad. up Lith hese

 

qrialantaS § yal\ act BLCATMG your i.d-s, and WZOrr nor Your

pawts poled up Vike Gageiss 14's petty. ad agren with yes, bur
t y ¥ a = t a

 

«et

thar's just wshak i+ 75 » Threughout this Particulat episode
- Vv ' t

 

 

Sata daavtias collusively damand ‘heck wall +he datainad Main

. ;
rakvata Voom Speaking , for fia antice Approxk. het that wo ate
~SF t

 

hand shh reskcea’ aed on the afaraSard Pacteabion Iscatian Floor
a

 

and Hiraakead rexaltakian against any of such men Lsho Spool?
™ t . J

 

 

Mora. than Ane daouty assert te the. Pla okt that said detained
J

Men heave, 1B tight +0 Peae AWcach and *xheat i+ iS beusCol toe

 

4 ° e 2 ~
depurinds +e Avanish seth dakained men Mm Conse quence af
v t VU

 

 

” se oa ° @ 1
an@aKking y Suck As ¥\na minasa® DeFearank Se isoal? unduly * still
t of 7

 

WA Aha doo Yes indas Wits Largo 6

Defendan Steisoli fs prasen’ and usixness the hat bewsy
f

 

ther Defends “Towa Doo —\ aad alan Doo —A pcr gereake

 

 

aaaiasy -ehe Verwwisl acd udnil ae havida, Powel to pravent

Such haktery Dal ewdank Sieisolt usi Wholly and maliciously

 

dac\ina +o duly eartecure Such Hrananlisn, bicy Decause de~

 

4
Fondan¥ Sieisoali beast sf ovdarina the entite fiasco, and
wd

 

ndwike Xa Some Pac caption at lass af éankeel aver tho

 

|

 

 

 

 

 

 
Casé¢

8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 22 of 30 PagelD 22
Wacks Leow

Facility hasod &i) Mmat+ors that ado net nvelue any braach

 

af +he poec® Aar any actual |S onainant and legitimate. seostrty
t |

 

 

s eo ‘ . . webb ¢
theeak, aleug with exoressina inten’ 43 USa anf Means to Fagan
J es Y a 4 |

conte ol y {+ 48 ne Surprise. that Dobendant Sirisolt Condon

 

 

said hattory, All af +ho visletions that Tra nspire. during
{ es

thea. orasaid Dor oGed\ securrenca , including the seattecing
. Ed aad FF

 

o& tho Plafatift's belongings a\l over +ho coll +o compel the
aS Da

 

P Lat nti ef te clean uf j uli +houk any compensation, the. mass left

 

bahind boy the deputias .

 

 

i.) Daten lank 2 Jenkins Ls a daputy staffing
t t —

 

Dafendank Pasco County's Land A’ Lakes datention tac bits
I

 

 

- “5 & ge | .
on Lave city AS M4) oc J bose Sarticas Buraad Adunt nistroe tof
t t J

and 1S the. eWiet staifer af said dotentian fact) thus any ank

 

al\ of Yo Lave Boiiey vwislaktan $ Accu Ay approve at Dafendewt

 

Jenkins /t uy sedan /s ule /raastaston patie Ipeocadece/atinulabi on

 

imalemacked by | Defenlant Jenldns. The aforesaid cold 3 imM—

 

class +amfs cambined unk absoance af aucilalle clothing

 

+n Kaw War cvocure by command /approvel at Detendanwt

 

Tan\iad 2 The plainiy inlauwwnd Poo Laptions hala by +he vail
v v t

 

 

Aapudies 4+hok Th TS lest te 3 ‘impese. handeot Pestraiwts on
‘ 1

AN A +UMa Suen adamskieS atl nat thea ullWion +o ana Lvkh—
t t ——

 

 

aut any shewina sf posing an actual lf mr minent throat +,
. vw t —

ONY May Wana yDarcan yor property” gor por cate hattery
* JF FT we ¥ v ts ¥ v +

 

 

Por +o Plait 5 +heous items ot tho Platnbitt 5 puatsh iD

Can Sequence at Spaach 4, dacline madicel ethawtian +3 thee
Vv v 7

 

Pletal oh? cancoal thaie VAontity , tvanspive in consequence
d ve v v

 

ok the ditactian Jtruining at Datandank JanWinS-

 

Lay

 

 

 

 

 

 

 
Casé

8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 23 of 30 PagelD 23

Vaeks Lewsey

1) Defendants 2 Nets 5 ‘Pasco Counly Shaoitt’s shfrec

Se A

 

and Pasco Counky _... Datendant Noccs implements or

 

evecures policies |stuwtamants I ard -nances/ragulations/deetsies

 

that Ampswors Defendant Tenkins yririsoliy and all +he dapulies

 

 

tiidae theif charue +o parpatvale. the cforesaid acts, Defen —
<A

dank Pases Coury Shar AP'S af ice and P lasco Eounty 15 the
v

 

Safe harbor trem whence Defendant Nsecs and the othet

 

Defendants aut, and implements @ir evacubes the policies /

 

tuternants /ardinaneas/roquiations decisions thet allsus Defen—

 

dantsS  Nescce y dank Ws Suvi sold } Gad tha athae Defendants

 

to poe gortate the ator a catd itolavienSe

 

CANC LU ston

 

Wheosaln Fawn accatida& AV t¥ranusoine an the taller
SF

 

dawice Various Jacl daguries consistently exprass tha +erm
avs ¥ t -

 

baa

in make mM Poferance. +e ‘klie Plaindctl and hated bn such

 

race Bs athat cru Jrational’ by/gandar/dicabili ty 4s Tox raucl arien—

 

tain / polt¥ical claSS +ho. Datow dawkds Qo Bw “he promises

 

 

of Lad db Lakes detuntisn facilily foo tha auronse. af
Aaprting Vno Point af Wo equal prota cti8a af tae lates y

 

 

avd we o. egal priiala ges ae Timm ikies inden Ane Neuss by

Means af continuing cansPicacry 4, So that the Deleadants acer

 

 

AGamnst -AAnoa Waink Ll aS Bue udha bas no absolute, wnaltea—
—_

wwe nalienralrt ay rats e Yorthor 5 Yeatendant Pasco Cor aky

 

hy. uk ond Whended salecktoN, Seal a Whibe aad Mispante

 

NLS son S Masporuhy , tadlas wh ata Aa csurial and the stile againsh

 

1

 

Paoale Doccew ed aS Racdl/Abercan- Avan dan, Such as the

Vanhit=, Se *\uate a\\ eX S48 in S$eoonwarks agacate a* Set minatorily
}

 

as

 

 

 

 

 

 
Casé 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 24 of 30 PagelD 24

Gack Los nko)

Aq auis+ Black /African- kmericen j Defendant Paseo County hens
ad

 

Fon sevfeca | decades hoon Camme aly Kress as a sate haves)

 

ter 4rovps auth as Me Kls \cluy klan e The Plaintitt is yand

 

 

 

at \ times sill hoy ecb jeopardy at sing F feSfimb wi thos

due, proress ct laws ushile the Detendewts 2 enjoy ebili ity toi impase

 

Lonack aad custody CusWiWn is met oly actually pratend custedyl

 

 

LYN ~Ane Pinks

 

 

RecossSe. ob Suc fracis’ Rakuten ¢ Streckut ea) ack araan\—

TLati bw at Dealenrant Ve Slo E oualy <+Va. deauwties S¥alE ney

 

 

 

tes Lawa N Lakes Detention Sak VAN foal Sean tm ack wih

apan AiSetemiAaHon maciaxt Ana Man PoFeok vee Meican—
t Vv

 

 

Annas’? Lead\ /\n NV mond, deratnod. -thasaia wshate os Sard cla QusticS

SuNLEST a ca Aoki. pan ~to— dekeioas. Walenca_ } by Arortiva. ob |
wd

 

Yd aSandan Sicisals, evfidencoA. ly thous the. They usttwoss 4 dzseeplionts __|__.

 

 

awn whe brink ef Uiolenee Aeansgi fo and in Ta.S Pose Hand.

 

Marae a Silack ly _olsar wi Nes Suilk ac leale -Wa ook attar talcing

 

 

Wokice, o& sich 4 only i vchae wantin og wlnat oo Adnthe dakéinon 18 at

 

ois st Sufacing wWolence ia he diseuptio N= Yar iastanca »

 

an Sek. Abide al ox qippray- Ran AW an AS ei cen ~Bnarican/Blacle

 

Aakuinea. hava wm dis 24 Fa0.0NaO¥ with « \dhite. datoimac aber |.

Suctn \lhike datctinan stacling his Cavamissen} oak multiegle
J ~~ *¥

 

Maw dakainaas ableshs ca hearing sata \nntte. dercinac almitr

 

Ae Sock thal); Aavacthoelass y Hho Concls Siat An Ais pect Tesla

 

episaioe 2) nal he Vive deat sas Sank Sea Aeiccen~ Arnoricen/
bt ¥

 

Brack. datainas, +0 adunioistrotive Sage ager’ BA and absolut elf

 

As Comsemne nia is iwapesad UPS sath \dhite datetnoe. due

 

 

1S +e Aisec’ minutes ¥ and. Unsate. Cxiskiny, fantiMianS hate.

a4

 

 

 

 

 
Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 25 of 30 PagelD 25

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

VII. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (““PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

 

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
Yes
[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Lend Sw Lae S dadank7 3 SadViiy

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

ves pth Wher.
[_] No
[-] Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) aros¢
cover some or all of your claims?

["] Yes
A No. Vilas relX low Votl demecias thet claims are not afavaaWle J
[_] Do not know

If yes, which claim(s)?

 

 

Page 6 ‘ 11
Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 26 of 30 PagelD 26

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

raf Yess Du tha claim calaked-ro Dabankanks Paraw and Marshals bul

bbms dantad ari aNanew VarensS mrhatus Sal.

[_] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[_] Yes
el No
E. If you did file a grievance:

1. Where did you file the grievance? 8) tha tablat dauica,

 

2. What did you claim in your grievance? Daf. w rank Parvaz bheaus tha unifor sh

& Osco k Mm} Waadt aeraa Lait Sacra. and auc Grasso yond the betbe,
Gf AWo fants lag sresck Toke Mie Platotike's eyo pEasSing PaSsur a
par Vand blseey UTaioad Lo tha Pla iatife's ayo - Such +eeaspira ta a
Porkacn sat by Vefondanct Porat ularalag euaty weal Prac +o he
Dalaman Vaart. tiaras Alam atte sw *ousachk Mas Pla Zt FE hood are

WY

LO

 

3. What was the result, if any? Dafandan> Marsvello unduly Gancel\ed
ne QoToNeance and Waa QAViavance tra Weink FE peasant Pa

AGO Camncelatian % Naval cakes nad »

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If |
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.

The Vor kL Prasank a TleWamea Sa tha cancaWarion but TH

“SS WO PaksTaad awd Maal AT etter @ Poocadsta is Stlant te
wines to da in Sssclk OA In Ske ROO o

)

 

Page 7 ©

if 11

 
Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 27 of 30 PagelD 27

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

F, If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here: In +his insta ances
SVat a. (a QP sevance> Gee 44 lad te ts hecacs a the fat! stafar doaling
+o candad Yoa arta vada farms ro tha. VWaint the 7 HSSarVAG Viet |

athe éNaimsS are ast cyrianoce WL

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed, |
when and how, and their response, ffany: Su facts paction af Complaiah,

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

. (Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your: |
administrative remedies.)

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

Yes

[_] No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.
UNZTED STAVES DESTRINCY Couey EasteQn Distacict of CRCTYORarE Caorad
UNSTED STATES WESTQVICT Count CEWTOAL DESTRECT OF CMT Fal (hateaad
Apa Dow)

 

 

 

 

Page 8 1
Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 28 of 30 PagelD 28

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

L] Yes

fh No

If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)

|

 

Defendant(s)

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[_] Yes
[_] No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered

in your favor? Was the case appealed?)

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 |

of 11

 
Case 8:21-cv-01556-MSS-TGW Document1 Filed 06/28/21 Page 29 of 30 PagelD 29

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

i ves

[] No

D. If your answer to C is yes, describe each lawsuit by answering questions ] through 7 below. (If there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.) tha.
VWerordtee Vo pur af wssiatag PARE to Qarlor mm’) ha othat lussuths awa brodyht |

waketa-stinae Untkal Suavas DE sac%ar Courcte Lao tne cantral dick Cala

1.

Parties to the previous lawsuit

Plaintifi(s) Mas Now Ria dkat

 

Defendant(s) Calalhw Diew

 

Court (if federal court, name the district; if state court, name the county and State)
wha Unired Seaton Distetck Court Eastacn Distei crab Calif ornia

 

Docket or index number

do war} PFemonth at

 

Name of Judge assigned to your case

Matla Li. Macebs

Approximate date of filing lawsuit
a6VX

 

Is the case still pending?
[_] Yes
[No

If no, give the approximate date of disposition 4 4\4

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

“Wha feasr wsas ALaartTsadcd o Tha dasa wartaanaedlad baifoca Xa
AMA Cle oui caseke of agpea\ ‘

 

Page 10a

if 11

 
Case 8:21-cv-01556-MSS-TGW Document 1 Filed 06/28/21 Page 30 of 30 PagelD 30

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: G62i7- 2]

 

“yy

Signature of Plaintiff PU Lo] hind. ida ssae' = ~3e'% .

Printed Name of Plaintiff Marlow Alackor
Prison Identification# /. S4H4p2\
Prison Address Land Dv Lalas datxanian Nact Viday

Land OY Lakes Flat dae
City State

B. For Attorneys

Date of signing:

 

Signature of Attorney

“3Yt at

- Lip Code

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

 

City State
Telephone Number

Zip Code

 

E-mail Address

 

Page 11

 

 

f il
